Citation Nr: 1827858	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-18 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for status post left knee arthroscopy with partial meniscectomy and degenerative joint disease, claimed as secondary to service-connected disability of residuals trauma and surgery to right knee.

2.  Entitlement to service connection for status post heart surgery due to mitral valve repair with atrial fibrillation, claimed as status post heart surgery and heart condition.

3.  Entitlement to service connection for bilateral sensorineural hearing loss claimed as right ear hearing loss.

4.  Entitlement to service connection for an eye disorder, also claimed as secondary to status post heart surgery due to mitral valve repair with atrial fibrillation, claimed as status post heart surgery and heart condition.

5.  Entitlement to service connection for status post left knee arthroscopy with partial meniscectomy and degenerative joint disease as secondary to the service-connected disability of residuals trauma and surgery to right knee and service-connected left hip disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1979 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, Puerto Rico.  

The newly reopened claim of service connection for a left knee disorder and the issue of service connection for an eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington. DC.  





FINDINGS OF FACT

1.  The RO denied service connection for a left knee disorder in a January 2006 rating determination.  The Veteran was notified of this decision that same month and did not nor was evidence received within a year of the decision which would have allowed the claim to remain open.  

2.  Evidence received since the decision raises a reasonable possibility of substantiating the claim.

3.  The Veteran did not experience cardiovascular disease/heart disorder in service nor were there chronic symptoms of cardiovascular disease/heart problems during service.

4.  Symptoms of cardiovascular disease/heart disorder have not been continuous since separation from service, and cardiovascular disease/heart disorder did not manifest to a compensable degree in the year following separation from service.

5.  Any current bilateral hearing loss is not of service origin. 


CONCLUSIONS OF LAW

1.  The January 2002 rating determination denying service connection for a left knee disorder is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence sufficient to reopen the claim of service connection for a left knee disorder has been received.  38 U.S.C. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for status post heart surgery due to mitral valve repair with atrial fibrillation claimed as status post heart surgery and heart condition have not been met.  38 U.S.C. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for bilateral sensorineural hearing loss have not been met.  38 U.S.C. §§ 1101, 1111, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New and Material

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims"). 

In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.  

The RO denied service connection for a left knee disorder in a January 2002 rating determination.  When denying service connection, the RO noted that service treatment records from September 1979 through June 1982 showed that in October 1979, the Veteran complained of left knee pain following a fall.  Left knee x-rays were negative as to any left knee disability.  The RO observed that there was no evidence of complaints or treatment for a left knee disability during the remaining period of service.  It observed that in a September 2001 VA examination report, it was noted that a March 1999 MRI of the left knee showed left medial meniscus tear with effusion and minimal degenerative changes.  It was observed that the Veteran underwent left knee arthroscopy surgery in April 1999.  The RO noted that the VA examiner concluded after reviewing all available medical evidence that the Veteran's present left knee condition was not secondary to his service-connected right knee disability.

Evidence available to the RO at the time of the prior denial included VA and private treatment records, the Veteran's reports of left knee problems, and the results of the September 2001 VA examination.  

Evidence added to the record subsequent to the January 2002 denial includes numerous VA and private treatment records showing continued treatment of the left knee; statements from the Veteran as to how his right knee continued to aggravate his left knee; and statements from the Veteran's representative, who noted that in an August 2013 VA examination report, the examiner opined that there was objective findings in favor of degenerative changes to the left hip, which was produced by the antalgic gait from the right knee condition.  Given this impact, the representative argued that the left knee would have been impacted as well, and this extra strain from the altered gait and weight shift increased the deterioration of his left knee beyond its normal aging progression.

In addition to the Veteran's representative raising a new theory for secondary service connection, the Board notes that there has been no opinion obtained, at any point, as to whether the Veteran's right knee and/or now service-connected left hip conditions aggravate his current left knee disorder.  

The newly received evidence relates to previously unestablished elements of the claim of a current disability and a possible link between the current disability and service by way of a service-connected disability, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For these reasons, the Board finds that the evidence received since the January 2002 determination is new and material to reopen the claim of service connection for a left knee disorder.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  The reopened issue will be addressed in the remand section below.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Cardiovascular disease and sensorineural hearing loss are considered chronic diseases for the purpose of applying 38 C.F.R. § 3.309 (a).  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claim for a heart disorder/cardiovascular disease and sensorineural hearing loss.

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular disease and sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Status Post Heart Surgery Due to Mitral Valve Repair With Atrial Fibrillation Claimed as Status Post Heart Surgery and Heart Condition

The Board finds that the weight of the evidence shows that no vascular injury or disease occurred during service, and no chronic symptoms of heart disease manifested during service.  The service treatment records show no complaint of, diagnosis of, or treatment for heart problems.  During the May 1982 discharge medical examination, the heart was clinically evaluated as normal.  The service treatment records, which are complete, show no heart problems or heart disease or symptoms of heart problems/heart disease during service.  Such conditions would have ordinarily been recorded during service because the heart was evaluated during service.  The Board finds that the weight of the evidence demonstrates that there were no "chronic" symptoms of heart problems/disease during service.  

As to the Veteran's reports that he has had cardiovascular disease/heart problems, the Board finds that the contemporaneous evidence shows that the Veteran did not report heart problems in service.  Moreover, on his initial application for compensation, received in June 1982, the Veteran did not report having heart problems.  This suggests to the Board that there were no cardiovascular/heart problems at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for cardiovascular/heart problems at the time of the June 1982 application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from heart problems since service, or the lack of heart symptomatology at the time he filed the claim, or both.  Heart problems were first reported in 2008.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed heart disease/disorders are related to his period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of cardiovascular/heart problems in service and since service are not credible.

The Board next finds that the weight of the evidence is against a finding that symptoms of heart disease continuously manifested since service, including to a degree of ten percent disabling within one year of service separation.  The earliest evidence of a heart problem/heart disease reflected in the evidence of record is shown in 2008, approximately twenty six years after service separation.  The absence of post-service findings of, diagnosis of, or treatment for heart disease for twenty six years after service separation is one factor that tends to weigh against a finding of heart problems/disease in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year.  

Insomuch as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of heart disease falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation. See Jandreau, 492 F.3d 1372, 1377 n.4.  Opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the cardiovascular system is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Although the Veteran is competent to report having had chest pain at any given time, he has not been shown competent to identify latent symptoms of cardiovascular disease, or relate symptoms, patent or latent, to a diagnosis of cardiovascular disease.  The evidence does not show clinical documentation of heart problems/cardiovascular disease until many years after service.  Consequently, the Veteran's opinion that purports to establish continuity of symptomatology or relate heart problems/cardiovascular disease to active service is of no probative value. 

Because the record does not show heart problems/heart disease or chronic symptoms of heart problems/heart disease in service, continuous symptoms of heart problems/heart disease since service, heart disease manifested to a compensable degree within one year of service separation, or heart disease otherwise related to service, direct and presumptive service connection, including as due to herbicide exposure, for heart disease may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Next, service connection may be granted when the evidence establishes a medical nexus between a claimed disability and service.  In the current case, the Veteran has not submitted competent or probative medical evidence specifically indicating that his current heart disease/heart disorders are related to his period of service. 

Given the foregoing, the claim for service connection for cardiovascular disease/heart disorders on a direct and presumptive basis must be denied.  As the weight of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran maintains that his current hearing loss is a result of noise exposure in service and that his hearing loss either had it onset in service. 

Service treatment records reveal that at the time of the Veteran's August 1979 enlistment examination, normal findings were reported for the ears.  Audiogram testing reported on the examination sheet was as follows: 5, 5, 0, 0, and 10 for the right ear and 10, 5, 0, 0, and 15 for the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  In box 76, physical profile, the number 1 was listed for H (relating to hearing), indicating normal hearing.  On his August 1979 enlistment report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had hearing loss or ear, nose, or throat trouble.

At the time of a January 1980 audiogram, the Veteran had decibel level readings of 15, 5, 5, 5, and 20 in the right ear and 10, 10, 0, 5, and 20 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  

At the time of a March 1982 audiogram, the Veteran had decibel level readings of 10, 10, 5, 5, and 20 in the right ear and 15, 10, 5, 0, and 20 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  

At the time of his May 1982 service separation examination, the Veteran had decibel level readings of 0, 0, 0, 0, and 0 for the right ear and 10, 10, 0, 0, and 15 for the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  In box 76, physical profile, the number 1 was listed for H (relating to hearing), indicating normal hearing.  On his May 1982 service separation report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had hearing loss or ear, nose, or throat trouble.

In conjunction with his claim, the Veteran was afforded a VA examination in July 2010.  At that time, decibel level readings of 20, 25, 25, 35, and 50 for the right ear and 15, 15, 15, 20, and 50 for the left ear were reported at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition was 100 percent, bilaterally.  The Veteran was diagnosed as having bilateral sensorineural hearing loss.  

Following examination, the examiner opined that it was less likely as not that hearing loss was caused by military service.  The examiner noted that medical records demonstrated that the Veteran served honorably in the Army from September 1979 to June 1982.  The examiner stated that available records indicated normal hearing, those records were as follows:  enlistment hearing test of August 23, 1979 indicated normal hearing for both ears; separation test of May 5, 1982, indicated normal hearing for both ears.  He noted that while there was evidence that the Veteran served as an infantry man and that was exposed to noise during military service, there was also evidence of occupational noise exposure.  There were no medical or audiological records to demonstrate when hearing loss was incurred.  The first evidence of hearing loss for the right ear was 27 years after he served in the military service. 

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the conclusion that the Veteran's current hearing loss had its onset in service.  Service treatment records reveal no complaints or findings of hearing loss in service.  Moreover, at the time of the Veteran's May 1982 service separation examination, decibel level readings of 0, 0, 0, 0, and 0 for the right ear and 10, 10, 0, 0, and 15 for the left ear were reported at 500, 1000, 2000, 3000, and 4000 Hertz, readings not even recognized as a hearing loss under Hensley.  Furthermore, on his May 1982 service separation report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had hearing loss or ear trouble.  The first documented hearing loss, as defined by VA rating purposes, did not occur until July 2010, when the Veteran was found to have a decibel level of 50 at 4000 Hertz in both ears.  In addition, the Veteran did not report having a hearing loss on his initial application for compensation, received in June 1982.  As such, the weight of the evidence demonstrates that the Veteran did not sustain a chronic bilateral hearing loss of bilateral hearing loss symptoms during active service.

The Veteran has asserted that he has experienced hearing loss since service.  Such recent assertions, however, are inconsistent with, and outweighed by, other lay and medical evidence of record, including the Veteran's denial of hearing loss or ear problems on his May 1982 service separation report of medical history.  Furthermore, on his initial application for compensation, received in June 1982 the Veteran did not report having hearing loss or problems that could be causing hearing problems.  This suggests to the Board that there was no pertinent hearing loss symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a bilateral hearing loss at the time of the initial application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer hearing loss since service, or the lack of hearing loss symptomatology at the time he filed the claim, or both.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed hearing loss is related to his period of service.  See Curry v. Brown, supra; see also Maxson v. Gober, supra.  For these reasons, the Board concludes that the assertions of bilateral hearing loss since service are not credible. 

The Veteran has related his hearing loss problems to his active service.  While the Veteran, as a lay person, is competent to describe observable symptoms such as hearing difficulties and while lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, an opinion as to the etiology and onset of hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377, n.4 (lay persons not competent to diagnose cancer).  The Veteran's lay statements on the question of relating the current hearing loss to service are not competent in the present case.  See Davidson, 581 F.3d at 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4 (2011).  Such diagnoses require clinical or diagnostic testing that the Veteran is not competent to address.  In the current case, the Veteran was not shown to have a hearing loss, as defined for VA rating purposes, until July 2010.  

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide competent medical evidence or a competent opinion relating his current hearing loss to his period of service.  He has not provided either medical evidence or an opinion to support that proposition.  In contrast, a VA opinion was obtained with regard to the Veteran's hearing loss and its relationship, if any, to his period of service which indicated that it was less likely than not that the Veteran's current hearing loss was related to his period of service.  This opinion was rendered following a thorough examination of the Veteran and a comprehensive review of the file.  The examiner provided detailed rationale to support the opinion.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or misstated any relevant fact.  Therefore, the Board finds the opinion to be of great probative value regarding whether the Veteran's claimed hearing loss is etiologically related to his period of service. 

In this case, hearing loss was not shown during active service or for many years thereafter, including no chronic symptoms during service, no manifestation to a compensable degree within one year of service separation, and no continuous post service symptoms.  The weight of the competent evidence demonstrates that the currently diagnosed hearing loss was neither incurred in nor related to active service.  For these reasons, the Board finds that service connection for bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the petition to reopen the previously denied claim of service connection for status post left knee arthroscopy with partial meniscectomy and degenerative joint disease is granted. 

Service connection for status post heart surgery due to mitral valve repair with atrial fibrillation claimed as status post heart surgery and heart condition is denied. 

Service connection for bilateral hearing loss is denied.  


REMAND

As the claim for service connection has been reopened, the Veteran should be afforded a VA examination to determine the etiology of any current left knee disorder and its relationship, if any, to his service-connected right knee or left hip disorders.  

As it relates to the claim of service connection for an eye disorder, the Board notes that the Veteran sustained several eye injuries in service, to include a corneal abrasion of the right eye in August 1980.  To date, the Veteran has not been afforded a VA eye examination to determine the nature and etiology of any current eye disorder and its relationship, if any, to his period of service.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  On remand, such an etiology opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Schedule the Veteran for a VA examination to determine the etiology of any left knee disorder.  All indicated tests and studies should be performed and all findings must be reported in detail.  The examiner must review the claims file in conjunction with the examination.  

The examiner is requested to offer the following opinions:

Is it as likely as not (50 percent probability or greater) that any current left knee disorder is caused by the service-connected right knee disorder or left hip disorder?

If not, is it at least as likely as not (50 percent probability or greater) that any current left knee disorder is aggravated by the service-connected right knee or left hip disorder?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

Complete detailed rationale is requested for any opinion that is rendered.

3.  Schedule the Veteran for a VA eye examination to determine the nature and etiology of any current eye disorder.  The entire record must be made available to the examiner and the examiner should note such review in his/her report.  All indicated tests and studies should be performed and all findings should be reported in detail. 

Following examination and review of the record, the examiner is to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current eye disorder is related to the Veteran's period of service, to include the corneal abrasion sustained to the right eye in August 1980.  Complete detailed rationale is requested for each opinion that is rendered.

4.  Review the claims file.  If any of the above development is incomplete, including if the examination reports do not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


